Name: Commission Implementing Decision (EU) 2017/2267 of 7 December 2017 amending the Annex to Implementing Decision 2014/709/EU concerning animal health control measures relating to African swine fever in certain Member States (notified under document C(2017) 8522) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: Europe;  agricultural policy;  agricultural activity;  regions of EU Member States;  means of agricultural production
 Date Published: 2017-12-08

 8.12.2017 EN Official Journal of the European Union L 324/57 COMMISSION IMPLEMENTING DECISION (EU) 2017/2267 of 7 December 2017 amending the Annex to Implementing Decision 2014/709/EU concerning animal health control measures relating to African swine fever in certain Member States (notified under document C(2017) 8522) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (3), and in particular Article 4(3) thereof, Whereas: (1) Commission Implementing Decision 2014/709/EU (4) lays down animal health control measures in relation to African swine fever in certain Member States. The Annex to that Implementing Decision demarcates and lists certain areas of those Member States in Parts I to IV thereof, differentiated by the level of risk based on the epidemiological situation as regards that disease. (2) In November 2017, a number of cases of African swine fever in wild boar were observed in powiecie legionowski, piaseczynski and in warszawski  zachodni district in Poland. Commission Implementing Decisions (EU) 2017/2176 (5) and Commission Implementing Decision (EU) 2017/2198 (6) were adopted in response to these cases, and these acts apply until 8 December 2017 and until 15 December 2017 respectively. These cases constitute an increased level of risk that should be reflected in the Annex to Implementing Decision 2014/709/EU. Accordingly, the areas affected by these cases of African swine fever in wild boar in Poland should now be listed in Part II and the surrounding areas should now be listed in Part I of the Annex to Implementing Decision 2014/709/EU. (3) There have never been any notification of African swine fever in domestic pigs or wild boar in Ruciane Nida, Lelis and Lyse of Poland which are currently listed in Part I of that Annex. In line with recital 9 of Commission Implementing Decision (EU) 2017/1196 (7) and the surveillance data provided, these areas should be removed from Part I. (4) In November 2017, a number of cases of African swine fever in wild boar were observed in powiecie sokÃ ³lski, augustowski, elcki, parczewski in Poland, in VilkaviÃ ¡kio, Pakruojo and RadviliÃ ¡kio rajonÃ ³ savivaldybÃ se in Lithuania and in Dobeles novads in Latvia in areas currently listed in Part I of the Annex to Implementing Decision 2014/709/EU. These cases constitute an increased level of risk that should be reflected in the Annex to that Implementing Decision. Accordingly, the areas affected by these cases of African swine fever in wild boar in Poland, in Lithuania and in Latvia should now be listed in Part II instead of Part I and some new surrounding areas in Poland should now be listed in Part I of the Annex to Implementing Decision 2014/709/EU. (5) In November 2017, a few cases of African swine fever were observed also in Russian Federation (Kaliningrad region) in proximity to the border with Poland. These cases constitute an increased level of risk for certain areas in Poland that should be reflected in the Annex to Implementing Decision 2014/709/EU. Due to the epidemiological situation of the disease in Kaliningrad region (Russian Federation), certain bordering areas of Poland should now be listed in Part I of the Annex to Implementing Decision 2014/709/EU. (6) Since September 2017, a number of cases and one outbreak of African swine fever were observed in Saldus novads Latvia, in proximity to the border with Lithuania. These cases and the outbreak constitute an increased level of risk for certain areas in Lithuania that should be reflected in the Annex to Implementing Decision 2014/709/EU. Accordingly, certain bordering areas of Lithuania should now be listed in Part I of the Annex to Implementing Decision 2014/709/EU. (7) In November 2017, a case of African swine fever in wild boar was observed in powiecie wÃ odawskim in Poland in an area currently listed in Part II of the Annex to Implementing Decision 2014/709/EU and in proximity to areas currently listed in Part I of that Annex. The occurrence of this case constitutes an increase in the level of risk that should be reflected in the Annex to that Implementing Decision. Accordingly, the relevant areas of Poland should now be listed in Part II instead of Part I and some new surrounding areas in Poland should now be listed in Part I of that Annex. (8) The evolution of the current epidemiological situation of African swine fever in the feral pig population in the Union should be taken into account in the assessment of the risk to animal health posed by the new disease situation in certain countries. In order to focus the animal health control measures provided for in Implementing Decision 2014/709/EU, and to prevent the further spread of African swine fever, while at the same time preventing any unnecessary disturbance to trade within the Union, and also avoiding unjustified barriers to trade by third countries, the Union list of areas subject to the animal health control measures set out in the Annex to that Implementing Decision should be updated to take account of the changes in the epidemiological situation as regards that disease in Poland, Latvia and Lithuania. (9) The Annex to Implementing Decision 2014/709/EU should therefore be amended accordingly. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Annex to Implementing Decision 2014/709/EU is replaced by the text set out in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 7 December 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) OJ L 18, 23.1.2003, p. 11. (4) Commission Implementing Decision 2014/709/EU of 9 October 2014 concerning animal health control measures relating to African swine fever in certain Member States and repealing Implementing Decision 2014/178/EU (OJ L 295, 11.10.2014, p. 63). (5) Commission Implementing Decision (EU) 2017/2176 of 21 November 2017 concerning certain interim protective measures relating to African swine fever in Poland (OJ L 306, 22.11.2017, p. 82). (6) Commission Implementing Decision (EU) 2017/2198 of 27 November 2017 concerning certain interim protective measures relating to African swine fever in Poland (OJ L 312, 28.11.2017, p. 89). (7) Commission Implementing Decision (EU) 2017/1196 of 3 July 2017 amending Implementing Decision 2014/709/EU concerning animal health control measures relating to African swine fever in certain Member States (OJ L 172, 5.7.2017, p. 16). ANNEX The Annex to Implementing Decision 2014/709/EU is replaced by the following: ANNEX PART I 1. The Czech Republic The following areas in the Czech Republic:  okres UherskÃ © HradiÃ ¡tÃ ,  okres KromÃ Ã Ã ­Ã ¾,  okres VsetÃ ­n. 2. Estonia The following areas in Estonia:  Hiiu maakond. 3. Latvia The following areas in Latvia:  Aizputes novads,  Alsungas novads,  Auces novada Vecauces un Ukru pagasts, Auces pilsÃ ta,  Jelgavas novada Platones, Vircavas, Jaunsvirlaukas, Vilces, Lielplatones, Elejas un Sesavas pagasts,  KuldÃ «gas novada Ã doles, Ã ªvandes, Gudenieku, Turlavas, KurmÃ les, SnÃ peles, Laidu pagasts, KuldÃ «gas pilsÃ ta,  PÃ vilostas novada Sakas pagasts un PÃ vilostas pilsÃ ta,  republikas pilsÃ ta Jelgava,  Saldus novada Ezeres, KursÃ «Ã ¡u, Novadnieku, PampÃ Ã ¼u, Saldus, ZaÃ as un ZirÃ u pagasts, Saldus pilsÃ ta,  Skrundas novads,  StopiÃ u novada daÃ ¼a, kas atrodas uz rietumiem no autoceÃ ¼a V36, P4 un P5, Acones ielas, DauguÃ ¼upes ielas un DauguÃ ¼upÃ «tes,  TÃ rvetes novads,  Ventspils novada JÃ «rkalnes pagasts. 4. Lithuania The following areas in Lithuania:  AkmenÃ s rajono savivaldybÃ : AkmenÃ s, KruopiÃ ³, Naujosios AkmenÃ s kaimiÃ ¡koji, Naujosios AkmenÃ s miesto ir Ventos seniÃ «nijos,  JoniÃ ¡kio rajono savivaldybÃ ,  Jurbarko rajono savivaldybÃ : ErÃ ¾vilko, GirdÃ ¾iÃ ³, Jurbarko miesto, JurbarkÃ ³ ir VieÃ ¡vilÃ s seniÃ «nijos, SkirsnemunÃ s ir Ã imkaiÃ iÃ ³ seniÃ «nijos dalis Ã ¯ vakarus nuo kelio Nr. 146,  Kalvarijos savivaldybÃ ,  KazlÃ ³ RÃ «dos savivaldybÃ ,  KelmÃ s rajono savivaldybÃ ,  MarijampolÃ s savivaldybÃ ,  MaÃ ¾eikiÃ ³ rajono savivaldybÃ ,  RadviliÃ ¡kio rajono savivaldybÃ : AukÃ ¡telkÃ ³, RadviliÃ ¡kio, RadviliÃ ¡kio miesto, Ã aukoto, Ã aulÃ nÃ ³ ir TyruliÃ ³,  RaseiniÃ ³ rajono savivaldybÃ : Ariogalos seniÃ «nija Ã ¯ Ã ¡iaurÃ nuo kelio Nr A1, Ariogalos miesto, Betygalos seniÃ «nijos, Girkalnio ir KalnÃ «jÃ ³ seniÃ «nijos Ã ¯ Ã ¡iaurÃ nuo kelio Nr A1, NemakÃ ¡Ã iÃ ³, PagojukÃ ³, PaliepiÃ ³, RaseiniÃ ³, RaseiniÃ ³ miesto, Ã iluvos ir ViduklÃ s seniÃ «nijos,  Ã akiÃ ³ rajono savivaldybÃ ,  Ã iauliÃ ³ miesto savivaldybÃ ,  Ã iauliÃ ³ rajono savivaldybÃ . 5. Poland The following areas in Poland: w wojewÃ ³dztwie warmiÃ sko-mazurskim:  gminy Stare Juchy i gmina wiejska EÃ k w powiecie eÃ ckim,  gminy BiaÃ a Piska, Orzysz i Pisz w powiecie piskim,  gminy MiÃ ki i Wydminy w powiecie giÃ ¼yckim,  gminy Olecko, Ã wiÃtajno i Wieliczki w powiecie oleckim,  gminy GÃ ³rowo IÃ aweckie z miastem GÃ ³rowo IÃ aweckie i Bartoszyce z miastem Bartoszyce w powiecie bartoszyckim. w wojewÃ ³dztwie podlaskim:  gmina BraÃ sk z miastem BraÃ sk, gminy BoÃ ki, Rudka, Wyszki, czÃÃ Ã  gminy Bielsk Podlaski poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogÃ nr 19 (w kierunku pÃ ³Ã nocnym od miasta Bielsk Podlaski) i przedÃ uÃ ¼onej przez wschodniÃ granicÃ miasta Bielsk Podlaski i drogÃ nr 66 (w kierunku poÃ udniowym od miasta Bielsk Podlaski), miasto Bielsk Podlaski, czÃÃ Ã  gminy Orla poÃ oÃ ¼ona na zachÃ ³d od drogi nr 66 w powiecie bielskim,  gminy AugustÃ ³w z miastem AugustÃ ³w i Nowinka w powiecie augustowskim;  gminy Dziadkowice, Grodzisk i Perlejewo w powiecie siemiatyckim,  gminy Kolno z miastem Kolno, MaÃ y PÃ ock i TuroÃ l w powiecie kolneÃ skim,  gminy Juchnowiec KoÃ cielny, SuraÃ ¼, TuroÃ Ã  KoÃ cielna, Ã apy i PoÃ wiÃtne w powiecie biaÃ ostockim,  powiat zambrowski,  gminy BakaÃ arzewo, Raczki, Rutka-Tartak, SuwaÃ ki i Szypliszki w powiecie suwalskim,  gminy SokoÃ y, Kulesze KoÃ cielne, Nowe Piekuty, Szepietowo, Klukowo, Ciechanowiec, Wysokie Mazowieckie z miastem Wysokie Mazowieckie, CzyÃ ¼ew w powiecie wysokomazowieckim,  gminy Ã omÃ ¼a, Miastkowo, NowogrÃ ³d, PiÃ tnica, Ã niadowo i ZbÃ ³jna w powiecie Ã omÃ ¼yÃ skim,  powiat miejski BiaÃ ystok,  powiat miejski Ã omÃ ¼a,  powiat miejski SuwaÃ ki. w wojewÃ ³dztwie mazowieckim:  gminy Bielany, CeranÃ ³w, JabÃ onna Lacka, Sabnie, SterdyÃ  i gmina wiejska SokoÃ Ã ³w Podlaski w powiecie sokoÃ owskim,  gminy Domanice, KotuÃ , Mokobody, SkÃ ³rzec, SuchoÃ ¼ebry, Mordy, Siedlce, WiÃ niew i Zbuczyn w powiecie siedleckim,  powiat miejski Siedlce,  gminy RzekuÃ , Troszyn, Czerwin i Goworowo w powiecie ostroÃ Ãckim,  gminy Olszanka i Ã osice w powiecie Ã osickim,  powiat ostrowski,  gmina WyszogrÃ ³d w powiecie pÃ ockim,  gminy CzerwiÃ sk nad WisÃ Ã i ZaÃ uski w powiecie pÃ oÃ skim,  gminy PomiechÃ ³wek, Zakroczym i czÃÃ Ã  miasta Nowy DwÃ ³r Mazowiecki poÃ oÃ ¼ona na pÃ ³Ã noc od rzeki WisÃ y w powiecie nowodworskim,  gmina Pokrzywnica i Zatory w powiecie puÃ tuskim,  gmina Serock w powiecie legionowskim,  gmina Somianka w powiecie wyszkowskim,  gminy DÃ brÃ ³wka, KlembÃ ³w, Marki, PoÃ wiÃtne, Radzymin, WoÃ omin, Zielonka i ZÃ bki w powiecie woÃ omiÃ skim,  gminy HalinÃ ³w i SulejÃ ³wek w powiecie miÃ skim,  gmina JÃ ³zefÃ ³w, Karczew i Otwock w powiecie otwockim,  gminy Lesznowola, Tarczyn i czÃÃ Ã  gminy GÃ ³ra Kalwaria poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ nr 79 i pÃ ³Ã nocnÃ granicÃ miasta GÃ ³ra Kalwaria w powiecie piaseczyÃ skim,  gminy ChynÃ ³w i GrÃ ³jec w powiecie grÃ ³jeckim,  gminy BrwinÃ ³w, MichaÃ owice, Nadarzyn, PiastÃ ³w, PruszkÃ ³w i Raszyn w powiecie pruszkowskim,  gminy BaranÃ ³w, Grodzisk Mazowiecki, MilanÃ ³wek i Podkowa LeÃ na w powiecie grodziskim,  gminy IÃ Ã ³w, MÃ odzieszyn, Sochaczew z miastem Sochaczew i Teresin w powiecie sochaczewskim,  czÃÃ Ã  powiatu miejskiego Warszawa, poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez KanaÃ  Ã »eraÃ ski i nastÃpnie przedÃ uÃ ¼onej w kierunku poÃ udniowym przez rzekÃ WisÃ Ã. w wojewÃ ³dztwie lubelskim:  gminy CycÃ ³w, Ludwin, PuchaczÃ ³w i Spiczyn w powiecie Ã ÃczyÃ skim,  gminy Borki, Czemierniki, miasto RadzyÃ  Podlaski i Ulan-Majorat w powiecie radzyÃ skim,  gmina AdamÃ ³w, Krzywda, Serokomla, Stanin, TrzebieszÃ ³w, WojcieszkÃ ³w i gmina wiejska Ã ukÃ ³w w powiecie Ã ukowskim,  gminy DÃbowa KÃ oda, SiemieÃ  i Sosnowica w powiecie parczewskim,  gminy Dorohusk, KamieÃ , CheÃ m, Ruda  Huta, czÃÃ Ã  gminy Sawin poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ Ã Ã czÃ ca miejscowoÃ Ã  Chutcze z miejscowoÃ ciÃ Sawin, wzdÃ uÃ ¼ ulic Brzeska, Wygon i Podgrabowa w miejscowoÃ ci Sawin, a dalej wzdÃ uÃ ¼ drogi stanowiÃ cej przedÃ uÃ ¼enie ulicy Podgrabowa w kierunku wschodnim do granicy gminy, Siedliszcze, Rejowiec, Rejowiec Fabryczny z miastem Rejowiec Fabryczny i Wierzbica w powiecie cheÃ mskim,  powiat miejski CheÃ m,  gminy Firlej, Kock, LubartÃ ³w z miastem LubartÃ ³w, Serniki, NiedÃ ºwiada, OstrÃ ³wek, OstrÃ ³w Lubelski i UÃ cimÃ ³w w powiecie lubartowskim. PART II 1. The Czech Republic The following areas in the Czech Republic:  okres ZlÃ ­n. 2. Estonia The following areas in Estonia:  Haapsalu linn,  Hanila vald,  Harju maakond,  Ida-Viru maakond,  JÃ µgeva maakond,  JÃ ¤rva maakond,  Kihelkonna vald,  Kullamaa vald,  Kuressaare linn,  LÃ ¤Ã ¤ne-Viru maakond,  LÃ ¤Ã ¤ne-Saare vald,  osa Leisi vallast, mis asub lÃ ¤Ã ¤ne pool Kuressaare-Leisi maanteest (maanatee nr 79),  Lihula vald,  Martna vald,  Muhu vald,  Mustjala vald,  Osa Noarootsi vallast, mis asub pÃ µhja pool maanteest nr 230,  NÃ µva vald,  Pihtla vald,  PÃ ¤rnu maakond (vÃ ¤lja arvatud Audru ja TÃ µstamaa vald),  PÃ µlva maakond,  Rapla maakond,  Osa Ridala vallast, mis asub edela pool maanteest nr 31,  Ruhnu vald,  Salme vald,  Tartu maakond,  Torgu vald,  Valga maakond,  Viljandi maakond,  Vormsi vald,  VÃ µru maakond. 3. Latvia The following areas in Latvia:  ÃdaÃ ¾u novads,  Aglonas novada KastuÃ ¼inas, GrÃ veru un Ã Ã ·eltovas pagasts,  Aizkraukles novads,  AknÃ «stes novads,  Alojas novads,  AlÃ «ksnes novads,  Amatas novads,  Apes novads,  Auces novada BÃ nes, Lielauces un Ã ªles pagasts,  BabÃ «tes novads,  Baldones novads,  Baltinavas novads,  Balvu novads,  Bauskas novads,  BeverÃ «nas novads,  BrocÃ nu novads,  Burtnieku novads,  Carnikavas novads,  CÃ su novads,  Cesvaines novads,  Ciblas novads,  Dagdas novads,  Daugavpils novada Vaboles, LÃ «ksnas, Sventes, Medumu, Demenas, KalkÃ «nes, Laucesas, Tabores, MaÃ ¼inovas, AmbeÃ ¼u, BiÃ ·ernieku, Naujenes, Vecsalienas, Salienas un Skrudalienas pagasts,  Dobeles novads,  Dundagas novads,  Engures novads,  Ã rgÃ ¼u novads,  Garkalnes novada daÃ ¼a, kas atrodas uz ziemeÃ ¼rietumiem no autoceÃ ¼a A2,  Gulbenes novads,  Iecavas novads,  IkÃ ¡Ã ·iles novada TÃ «nÃ «Ã ¾u pagasta daÃ ¼a, kas atrodas uz dienvidaustrumiem no autoceÃ ¼a P10, IkÃ ¡Ã ·iles pilsÃ ta,  IlÃ «kstes novads,  Jaunjelgavas novads,  Jaunpiebalgas novads,  Jaunpils novads,  JÃ kabpils novads,  Jelgavas novada GlÃ «das, ZaÃ ¼enieku, SvÃ tes, Kalnciema, LÃ «vbÃ rzes un Valgundes pagasts,  Kandavas novads,  KÃ rsavas novads,  Ã ¶eguma novads,  Ã ¶ekavas novads,  KocÃ nu novads,  Kokneses novads,  KrÃ slavas novads,  Krimuldas novada Krimuldas pagasta daÃ ¼a, kas atrodas uz ziemeÃ ¼austrumiem no autoceÃ ¼a V89 un V81, un LÃ durgas pagasta daÃ ¼a, kas atrodas uz ziemeÃ ¼austrumiem no autoceÃ ¼a V81 un V128,  Krustpils novads,  KuldÃ «gas novada Padures, PelÃ u, Rumbas, Rendas, Kalibes un VÃ rmes pagasti,  LielvÃ rdes novads,  LÃ «gatnes novads,  LimbaÃ ¾u novada Skultes, LimbaÃ ¾u, Umurgas, Katvaru, PÃ les un ViÃ ¼Ã ·enes pagasts, LimbaÃ ¾u pilsÃ ta,  LÃ «vÃ nu novads,  LubÃ nas novads,  Ludzas novads,  Madonas novads,  MÃ lpils novads,  MÃ rupes novads,  Mazsalacas novads,  MÃ rsraga novads,  NaukÃ ¡Ã nu novads,  Neretas novada Mazzalves pagasta daÃ ¼a, kas atrodas uz ziemeÃ ¼austrumiem no autoceÃ ¼a P73 un uz rietumiem no autoceÃ ¼a 932,  Ogres novads,  Olaines novads,  Ozolnieku novads,  PÃ rgaujas novads,  PÃ ¼aviÃ u novads,  PreiÃ ¼u novada Saunas pagasts,  PriekuÃ ¼u novada Veselavas pagasts un PriekuÃ ¼u pagasta daÃ ¼a, kas atrodas uz dienvidiem no autoceÃ ¼a P28 un rietumiem no autoceÃ ¼a P20,  Raunas novada Drustu pagasts un Raunas pagasta daÃ ¼a, kas atrodas uz dienvidiem no autoceÃ ¼a A2,  republikas pilsÃ ta Daugavpils,  republikas pilsÃ ta JÃ kabpils,  republikas pilsÃ ta JÃ «rmala,  republikas pilsÃ ta RÃ zekne,  republikas pilsÃ ta Valmiera,  RÃ zeknes novada AudriÃ u, BÃ rzgales, Ã ornajas, DricÃ nu, Gaigalavas, GriÃ ¡kÃ nu, Ilzeskalna, Kantinieku, Kaunatas, LendÃ ¾u, LÃ «znavas, Maltas, MÃ koÃ kalna, NagÃ ¼u, Ozolaines, OzolmuiÃ ¾as, Rikavas, NautrÃ nu, Sakstagala, Silmalas, StoÃ ¼erovas, StruÃ ¾Ã nu un VÃ rÃ mu pagasts un FeimaÃ u pagasta daÃ ¼a, kas atrodas uz ziemeÃ ¼iem no autoceÃ ¼a V577 un PuÃ ¡as pagasta daÃ ¼a, kas atrodas uz ziemeÃ ¼austrumiem no autoceÃ ¼a V577 un V597,  RiebiÃ u novada SÃ «Ã ¼ukalna, Stabulnieku, GalÃ nu un SilajÃ Ã u pagasts,  Rojas novads,  RopaÃ ¾u novada daÃ ¼a, kas atrodas uz austrumiem no autoceÃ ¼a P10,  RugÃ ju novads,  RundÃ les novads,  RÃ «jienas novads,  SalacgrÃ «vas novads,  Salas novads,  Saldus novada JaunlutriÃ u, LutriÃ u un Ã Ã ·Ã des pagasts,  Saulkrastu novads,  Siguldas novada Mores pagasts un AllaÃ ¾u pagasta daÃ ¼a, kas atrodas uz dienvidiem no autoceÃ ¼a P3,  SkrÃ «veru novads,  Smiltenes novads,  StrenÃ u novads,  Talsu novads,  Tukuma novads,  Valkas novads,  VarakÃ ¼Ã nu novads,  Vecpiebalgas novads,  Vecumnieku novads,  Ventspils novada Ances, TÃ rgales, Popes, VÃ rves, UÃ ¾avas, Piltenes, Puzes, Ziru, UgÃ les, Usmas un ZlÃ ku pagasts, Piltenes pilsÃ ta,  ViesÃ «tes novada ElkÃ ¡Ã u un ViesÃ «tes pagasts, ViesÃ «tes pilsÃ ta,  ViÃ ¼akas novads,  ViÃ ¼Ã nu novads,  Zilupes novads. 4. Lithuania The following areas in Lithuania:  Alytaus miesto savivaldybÃ ,  Alytaus rajono savivaldybÃ ,  AnykÃ ¡Ã iÃ ³ rajono savivaldybÃ : AndrioniÃ ¡kio, AnykÃ ¡Ã iÃ ³, DebeikiÃ ³, Kavarsko seniÃ «nijos dalis Ã ¯ Ã ¡iaurÃ s rytus nuo kelio Nr. 1205 ir Ã ¯ Ã ¡iaurÃ rytus nuo kelio Nr. 1218, KurkliÃ ³, SkiemoniÃ ³, SvÃ dasÃ ³, TroÃ ¡kÃ «nÃ ³ ir VieÃ ¡intÃ ³ seniÃ «nijos,  BirÃ ¡tono savivaldybÃ ,  BirÃ ¾Ã ³ miesto savivaldybÃ ,  BirÃ ¾Ã ³ rajono savivaldybÃ : NemunÃ lio RadviliÃ ¡kio, PabirÃ ¾Ã s, PaÃ eriaukÃ ¡tÃ s ir ParovÃ jos seniÃ «nijos,  ElektrÃ nÃ ³ savivaldybÃ ,  Ignalinos rajono savivaldybÃ ,  Jonavos rajono savivaldybÃ ,  Jurbarko rajono savivaldybÃ : JuodaiÃ iÃ ³, RaudonÃ s, SeredÃ ¾iaus, Veliuonos seniÃ «nijos ir SkirsnemunÃ s ir Ã imkaiÃ iÃ ³ seniÃ «nijos dalis Ã ¯ rytus nuo kelio Nr. 146,  KaiÃ ¡iadoriÃ ³ miesto savivaldybÃ ,  KaiÃ ¡iadoriÃ ³ rajono savivaldybÃ ,  Kauno miesto savivaldybÃ ,  Kauno rajono savivaldybÃ s: Akademijos, AlÃ ¡Ã nÃ ³, Batniavos, Domeikavos, EÃ ¾erÃ lio, Garliavos apylinkiÃ ³, Garliavos, KarmÃ lavos, KaÃ erginÃ s, Kulautuvos, LapiÃ ³, Linksmakalnio, NeveroniÃ ³, Raudondvario, RingaudÃ ³, RokÃ ³, SamylÃ ³, Taurakiemio, UÃ ¾liedÃ ¾iÃ ³, Vilkijos apylinkiÃ ³, Vilkijos, ZapyÃ ¡kio seniÃ «nijos,  KÃ dainiÃ ³ rajono savivaldybÃ  savivaldybÃ s: Dotnuvos, GudÃ ¾iÃ «nÃ ³, JosvainiÃ ³ seniÃ «nijos dalis Ã ¯ Ã ¡iaurÃ nuo kelio Nr 3514 ir Nr 229, KrakiÃ ³, KÃ dainiÃ ³ miesto, SurviliÃ ¡kio, Truskavos, VilainiÃ ³ ir Ã Ã tos seniÃ «nijos,  KupiÃ ¡kio rajono savivaldybÃ : NoriÃ «nÃ ³, SkapiÃ ¡kio, SubaÃ iaus ir Ã imoniÃ ³ seniÃ «nijos,  MolÃ tÃ ³ rajono savivaldybÃ ,  Pakruojo rajono savivaldybÃ : KlovainiÃ ³, Rozalimo, LygumÃ ³, Pakruojo, Ã ½eimelio, Linkuvos ir PaÃ ¡vitinio seniÃ «nijos,  PanevÃ Ã ¾io rajono savivaldybÃ : Krekenavos seninÃ «nijos dalis Ã ¯ vakarus nuo NevÃ Ã ¾io upÃ s ir Ã ¯ pietus nuo kelio Nr. 3004,  Pasvalio rajono savivaldybÃ : JoniÃ ¡kÃ lio apylinkiÃ ³, JoniÃ ¡kÃ lio miesto, SaloÃ iÃ ³ ir PuÃ ¡aloto seniÃ «nijos,  RadviliÃ ¡kio rajono savivaldybÃ : Baisogalos, GrinkiÃ ¡kio, SkÃ miÃ ³, Ã eduvos miesto, PakalniÃ ¡kiÃ ³ ir Sidabravo seniÃ «nijos,  RaseiniÃ ³ rajono savivaldybÃ : KalnÃ «jÃ ³, Girkalnio, Ariogalios seniÃ «nijos Ã ¯ pietus nuo kelio Nr. A1,  PrienÃ ³ miesto savivaldybÃ ,  PrienÃ ³ rajono savivaldybÃ ,  RokiÃ ¡kio rajono savivaldybÃ ,  Ã irvintÃ ³ rajono savivaldybÃ ,  Ã venÃ ioniÃ ³ rajono savivaldybÃ ,  TrakÃ ³ rajono savivaldybÃ ,  Utenos rajono savivaldybÃ ,  Vilniaus miesto savivaldybÃ ,  Vilniaus rajono savivaldybÃ ,  VilkaviÃ ¡kio rajono savivaldybÃ ,  Visagino savivaldybÃ ,  ZarasÃ ³ rajono savivaldybÃ . 5. Poland The following areas in Poland: w wojewÃ ³dztwie warmiÃ sko-mazurskim:  gmina Kalinowo i Prostki w powiecie eÃ ckim, w wojewÃ ³dztwie podlaskim:  czÃÃ Ã  gminy Wizna poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogÃ Ã Ã czÃ cÃ miejscowoÃ ci Jedwabne i Wizna oraz na poÃ udnie od linii wyznaczonÃ przez drogÃ nr 64 (od skrzyÃ ¼owania w miejscowoÃ ci Wizna w kierunku wschodnim do granicy gminy) w powiecie Ã omÃ ¼yÃ skim,  gmina Dubicze Cerkiewne, CzyÃ ¼e, BiaÃ owieÃ ¼a, HajnÃ ³wka z miastem HajnÃ ³wka, Narew, Narewka i czÃÃ ci gmin Kleszczele i Czeremcha poÃ oÃ ¼one na wschÃ ³d od drogi nr 66 w powiecie hajnowskim,  gmina Kobylin-Borzymy w powiecie wysokomazowieckim,  gminy Grabowo i Stawiski w powiecie kolneÃ skim,  gminy Czarna BiaÃ ostocka, Dobrzyniewo DuÃ ¼e, GrÃ ³dek, MichaÃ owo, SupraÃ l, Tykocin, WasilkÃ ³w, ZabÃ udÃ ³w, Zawady i Choroszcz w powiecie biaÃ ostockim,  czÃÃ Ã  gminy Bielsk Podlaski poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ nr 19 (w kierunku pÃ ³Ã nocnym od miasta Bielsk Podlaski) i przedÃ uÃ ¼onej przez wschodniÃ granicÃ miasta Bielsk Podlaski i drogÃ nr 66 (w kierunku poÃ udniowym od miasta Bielsk Podlaski), czÃÃ Ã  gminy Orla poÃ oÃ ¼ona na wschÃ ³d od drogi nr 66 w powiecie bielskim,  powiat sejneÃ ski,  gminy BargÃ Ã ³w KoÃ cielny, PÃ aska i Sztabin w powiecie augustowskim,  powiat sokÃ ³lski, w wojewÃ ³dztwie mazowieckim:  gmina Przesmyki w powiecie siedleckim,  gmina Repki w powiecie sokoÃ owskim,  gmina BrochÃ ³w w powiecie sochaczewskim,  gminy CzosnÃ ³w, Leoncin i czÃÃ Ã  miasta Nowy DwÃ ³r Mazowiecki ograniczona od pÃ ³Ã nocy rzekÃ Narew i od poÃ udnia rzekÃ WisÃ a w powiecie nowodworskim,  powiat warszawski zachodni,  gminy JabÃ onna, NieporÃt, Wieliszew i Legionowo w powiecie legionowskim,  gminy Konstancin  Jeziorna, Piaseczno, PraÃ ¼mÃ ³w i czÃÃ Ã  gminy GÃ ³ra Kalwaria, poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 79 i pÃ ³Ã nocnÃ granicÃ miasta GÃ ³ra Kalwaria w powiecie piaseczyÃ skim,  czÃÃ Ã  powiatu miejskiego Warszawa, poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez KanaÃ  Ã »eraÃ ski i przedÃ uÃ ¼onej w kierunku poÃ udniowym przez rzekÃ WisÃ Ã. w wojewÃ ³dztwie lubelskim:  gminy KomarÃ ³wka Podlaska i WohyÃ  w powiecie radzyÃ skim,  gminy Stary Brus i Urszulin w powiecie wÃ odawskim,  gminy Rossosz, Wisznice, SÃ awatycze, SosnÃ ³wka, Tuczna i Ã omazy w powiecie bialskim,  gminy JabÃ oÃ , MilanÃ ³w i Parczew w powiecie parczewskim,  czÃÃ Ã  gminy Sawin poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ Ã Ã czÃ ca miejscowoÃ Ã  Chutcze z miejscowoÃ ciÃ Sawin, wzdÃ uÃ ¼ ulic Brzeska, Wygon i Podgrabowa w miejscowoÃ ci Sawin, a dalej wzdÃ uÃ ¼ drogi stanowiÃ cej przedÃ uÃ ¼enie ulicy Podgrabowa w kierunku wschodnim do granicy gminy w powiecie cheÃ mskim. PART III 1. Estonia The following areas in Estonia:  Audru vald,  LÃ ¤Ã ¤ne-Nigula vald,  Laimjala vald,  osa Leisi vallast, mis asub ida pool Kuressaare-Leisi maanteest (maantee nr 79),  Osa Noarootsi vallast, mis asub lÃ µuna pool maanteest nr 230,  Orissaare vald,  PÃ ¶ide vald,  Osa Ridala vallast, mis asub kirde pool maanteest nr 31,  TÃ µstamaa vald,  Valjala vald. 2. Latvia The following areas in Latvia:  Aglonas novada Aglonas pagasts,  Auces novada VÃ «tiÃ u pagasts,  Daugavpils novada NÃ «cgales, Kalupes, Dubnas un ViÃ ¡Ã ·u pagasts,  Garkalnes novada daÃ ¼a, kas atrodas uz dienvidaustrumiem no autoceÃ ¼a A2,  IkÃ ¡Ã ·iles novada TÃ «nÃ «Ã ¾u pagasta daÃ ¼a, kas atrodas uz ziemeÃ ¼rietumiem no autoceÃ ¼a P10,  InÃ ukalna novads,  Krimuldas novada Krimuldas pagasta daÃ ¼a, kas atrodas uz dienvidrietumiem no autoceÃ ¼a V89 un V81, un LÃ durgas pagasta daÃ ¼a, kas atrodas uz dienvidrietumiem no autoceÃ ¼a V81 un V128,  LimbaÃ ¾u novada VidriÃ ¾u pagasts,  Neretas novada Neretas, Pilskalnes, Zalves pagasts un Mazzalves pagasta daÃ ¼a, kas atrodas uz dienvidrietumiem no autoceÃ ¼a P73 un uz austrumiem no autoceÃ ¼a 932,  PriekuÃ ¼u novada Liepas un MÃ rsÃ nu pagasts un PriekuÃ ¼u pagasta daÃ ¼a, kas atrodas uz ziemeÃ ¼iem no autoceÃ ¼a P28 un austrumiem no autoceÃ ¼a P20,  PreiÃ ¼u novada PreiÃ ¼u, Aizkalnes un PelÃ Ã u pagasts un PreiÃ ¼u pilsÃ ta,  Raunas novada Raunas pagasta daÃ ¼a, kas atrodas uz ziemeÃ ¼iem no autoceÃ ¼a A2,  RÃ zeknes novada FeimaÃ u pagasta daÃ ¼a, kas atrodas uz dienvidiem no autoceÃ ¼a V577 un PuÃ ¡as pagasta daÃ ¼a, kas atrodas uz dienvidrietumiem no autoceÃ ¼a V577 un V597,  RiebiÃ u novada RiebiÃ u un RuÃ ¡onas pagasts,  RopaÃ ¾u novada daÃ ¼a, kas atrodas uz rietumiem no autoceÃ ¼a P10,  Salaspils novads,  Saldus novada Jaunauces, Rubas, Vadakstes un ZvÃ rdes pagasts,  SÃ jas novads,  Siguldas novada Siguldas pagasts un AllaÃ ¾u pagasta daÃ ¼a, kas atrodas uz ziemeÃ ¼iem no autoceÃ ¼a P3, un Siguldas pilsÃ ta,  StopiÃ u novada daÃ ¼a, kas atrodas uz austrumiem no autoceÃ ¼a V36, P4 un P5, Acones ielas, DauguÃ ¼upes ielas un DauguÃ ¼upÃ «tes,  VÃ rkavas novads,  ViesÃ «tes novada Rites un Saukas pagasts. 3. Lithuania The following areas in Lithuania:  AnykÃ ¡Ã iÃ ³ rajono savivaldybÃ : Kavarsko seniÃ «nijos dalis Ã ¯ vakarus nuo kelio Nr. 1205 ir Ã ¯ pietus nuo kelio Nr. 1218 ir Traupio seniÃ «nija,  BirÃ ¾Ã ³ rajono savivaldybÃ : Vabalninko, Papilio ir Ã irvenos seniÃ «nijos,  DruskininkÃ ³ savivaldybÃ ,  Kauno rajono savivaldybÃ : BabtÃ ³, Ã ekiÃ ¡kÃ s ir VandÃ ¾iogalos seniÃ «nijos,  KÃ dainiÃ ³ rajono savivaldybÃ : PelÃ dnagiÃ ³, Pernaravos seniÃ «nijos ir JosvainiÃ ³ seniÃ «nijos dalis Ã ¯ pietus nuo kelio Nr 3514 ir Nr 229,  KupiÃ ¡kio rajono savivaldybÃ : Alizavos ir KupiÃ ¡kio seniÃ «nijos,  LazdijÃ ³ rajono savivaldybÃ ,  Pakruojo rajono savivaldybÃ : Guostagalio seniÃ «nija,  PanevÃ Ã ¾io miesto savivaldybÃ ,  PanevÃ Ã ¾io rajono savivaldybÃ : KarsakiÃ ¡kio, MieÃ ¾iÃ ¡kiÃ ³, NaujamiesÃ io, PaÃ ¯strio, Raguvos, Ramygalos, SmilgiÃ ³, UpytÃ s, VadokliÃ ³, VelÃ ¾io seniÃ «nijos ir Krekenavos seniÃ «nijos dalis Ã ¯ rytus nuo NevÃ Ã ¾io upÃ s ir Ã ¯ Ã ¡iaurÃ nuo kelio Nr. 3004,  Pasvalio rajono savivaldybÃ : DaujÃ nÃ ³, KrinÃ ino, NamiÃ ¡iÃ ³, Pasvalio apylinkiÃ ³, Pasvalio miesto, PumpÃ nÃ ³ ir VaÃ ¡kÃ ³ seniÃ «nijos,  Ã alÃ ininkÃ ³ rajono savivaldybÃ ,  UkmergÃ s rajono savivaldybÃ ,  VarÃ nos rajono savivaldybÃ . 4. Poland The following areas in Poland: w wojewÃ ³dztwie podlaskim:  powiat grajewski,  powiat moniecki,  gminy Jedwabne i PrzytuÃ y oraz czÃÃ Ã  gminy Wizna, poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ Ã Ã czÃ cÃ miejscowoÃ ci Jedwabne i Wizna oraz na pÃ ³Ã noc od linii wyznaczonej przez drogÃ 64 (od skrzyÃ ¼owania w miejscowoÃ ci Wizna w kierunku wschodnim do granicy gminy) w powiecie Ã omÃ ¼yÃ skim,  gmina Lipsk w powiecie augustowskim,  czÃÃ ci gminy Czeremcha i Kleszczele poÃ oÃ ¼one na zachÃ ³d od drogi nr 66 w powiecie hajnowskim,  gminy Drohiczyn, Mielnik, Milejczyce, Nurzec-Stacja, Siemiatycze z miastem Siemiatycze w powiecie siemiatyckim. w wojewÃ ³dztwie mazowieckim:  gminy PlaterÃ ³w, Sarnaki, Stara Kornica i Huszlew w powiecie Ã osickim,  gminy Korczew i Paprotnia w powiecie siedleckim. w wojewÃ ³dztwie lubelskim:  gminy KodeÃ , KonstantynÃ ³w, JanÃ ³w Podlaski, LeÃ na Podlaska, Piszczac, Rokitno, BiaÃ a Podlaska, Zalesie i Terespol z miastem Terespol, DrelÃ ³w, MiÃdzyrzec Podlaski z miastem MiÃdzyrzec Podlaski w powiecie bialskim,  powiat miejski BiaÃ a Podlaska,  gminy RadzyÃ  Podlaski i KÃ kolewnica w powiecie radzyÃ skim,  gminy Hanna, HaÃ sk, Wola Uhruska, Wyryki i gmina wiejska WÃ odawa w powiecie wÃ odawskim,  gmina PodedwÃ ³rze w powiecie parczewskim. PART IV Italy The following areas in Italy:  tutto il territorio della Sardegna.